OPINION
MORRISON, Judge.
The offense is robbery by assault; the punishment, ten (10) years.
Appellant plead guilty and asked that the jury assess the punishment. They did so and did not recommend probation.
Appellant urges in his brief that certain “Have you heard” questions should not have been propounded to appellant’s reputation witnesses. No authority is cited. The State relies upon the holdings of this Court that similar questions were proper in the following cases : Watson v. State, 156 Tex.Cr.R. 585, 244 S.W.2d 515; Adams v. State, 158 Tex.Cr.R. 306, 255 S.W.2d 513; Root v. State, 169 Tex.Cr.R. 382, 334 S.W.2d 154; Edmond v. State, 169 Tex.Cr.R. 637, 336 S.W.2d 946; Linton v. State, 171 Tex.Cr.R. 213, 346 S.W.2d 320; Smith v. State, Tex.Cr.App., 411 S.W.2d 548; King v. State, Tex.Cr.App., 414 S.W.2d 935; and Whitaker v. State, Tex.Cr.App., 421 S.W.2d 905.
Finding no reversible error, the judgment is affirmed.